48 Mich. App. 437 (1973)
210 N.W.2d 461
PEOPLE
v.
MARTIN
Docket No. 13720.
Michigan Court of Appeals.
Decided July 24, 1973.
Frank J. Kelley, Attorney General, Robert A. *438 Derengoski, Solicitor General, Donald A. Burge, Prosecuting Attorney, and Michael H. Dzialowski, Assistant Prosecuting Attorney, for the people.
David A. Goldstein, Deputy State Appellate Defender, for defendant.
Before: R.B. BURNS, P.J., and FITZGERALD and O'HARA,[*] JJ.
Leave to appeal granted, 390 Mich ___.
R.B. BURNS, P.J.
Defendant pled nolo contendere to negligent homicide. MCLA 750.325; MSA 28.557. He was sentenced to a term of from one to two years in prison. We affirm.
Defendant's counsel asked the trial court's permission to examine the presentence report filed by the probation officer, prior to sentencing. The court denied trial counsel's request but did allow appellate counsel to examine the report.
Defendant claims the trial court erred by considering certain information in the presentence report.
Defendant claims the trial judge erred by considering a prior Federal conviction. There is no showing on the record that the Federal conviction was infirm and it was not error for the judge to consider the prior conviction in sentencing the defendant.
Defendant also claims it was error for the trial judge to consider a presentence report which contained arrests which did not result in convictions. People v Amos, 42 Mich. App. 629; 202 NW2d 486 (1972), held that a presentence report was required prior to sentencing. The probation officer is directed to inquire into the antecedents and character of the defendant.
*439 The two incidents the defendant complains of were assaults by the defendant on his wife. The presentence report contained a summary of both incidents. Instead of a neighbor telling the probation officer of the assaults, the police record contained the information on the complaint of the wife. These assaults are as much a part of the defendant's antecedents and character as the ten letters written to the judge by the defendant's friends in his behalf. The trial judge is entitled to know the "bitter" as well as the "sweet" side of the defendant's character.
Defendant lastly complains that the presentence report contained the conclusion of the police chief that the accident which caused the death of defendant's wife was a deliberate act of the defendant. The statement was a conclusion of the police chief. However, it is our opinion that the judges on the trial bench of the state have the experience and wisdom to draw their own conclusions independent of third parties.
At sentencing the judge stated that he had "read over completely several times the report of the probation officer. I have examined the file. I have received, well, perhaps ten letters or thereabouts, from individuals in regard to Mr. Martin. His minister has been in to see me, and another individual has also been in to see me." The record also shows that the judge had a conference with defendant's lawyer prior to sentencing.
There was no prejudice to the defendant and the conviction is affirmed.
All concurred.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.